DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on January 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,079,800 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on January 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,693,934 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21-29 are allowable over the prior art of record. The closest prior art reference is Andrews et al., US 7,020,698 B2 (hereafter referred to as Andres). Andrews teaches provisioning and adjustment in memberships of the partitions (clusters of client, i.e. addresses) based on network conditions and topology at column 4, lines 8-26; column 5, lines 59-67; column 6, lines 1-6, without the features recited in the claims. Andrews fails to teach or suggest a domain name system (DNS) system providing DNS resolution services comprising: a first subsystem that receives a provisioning of memberships of clients in equivalence classes; a second subsystem that, over time, adjusts the memberships of clients in the equivalence classes, based at least in part on changes to at least one of: network conditions, bandwidth, quality of service, client location, network topology, and, performance; 

A method for performing similar steps of the functions of the DNS system and a non-transitory computer readable medium comprising instructions that when executed on a processor implement similar functions of the DNS are also allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452